17-201407
McCABE, WEISBERG & CONWAY, P.C.
By: Marisa M. Cohen, Esq., (Atty. I.D. # MMC87830)
216 Haddon Avenue, Suite 201
Westmont, NJ 08108
(856) 858-7080
Attorneys for Movant: Citizens Bank of Pennsylvania
                         UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF NEW JERSEY
                                     Camden Vicinage

 IN RE: Angelina Redding                        Case No.: 17-20852-JNP

              Debtor/Respondent                 Chapter: 13
 John G Redding
              Co-Debtor/Respondent              Judge: Jerrold N. Poslusny Jr.

                                                NOTICE OF MOTION FOR RELIEF FROM
                                                THE AUTOMATIC STAY



 TO:
 Angelina Redding                             Brad J. Sadek
 315 W. Wildwood Ave                          Sadek and Cooper
 Wildwood, New Jersey 08260                   1315 Walnut Street
                                              Ste 502
                                              Philadelphia, Pennsylvania 19107
 Isabel C. Balboa, Trustee                    John G Redding
 Chapter 13 Standing Trustee                  315 West Wildwood Avenue
 Cherry Tree Corporate Center                 Wildwood , New Jersey 08260
 535 Route 38 - Suite 580
 Cherry Hill, New Jersey 08002

       DEAR SIRS AND MADAMS:
       PLEASE TAKE NOTICE that on November 19, 2019 at 10:00 a.m. or as soon as counsel
may be heard, the undersigned attorney for the secured creditor, Citizens Bank of
Pennsylvania, will move before the United States Bankruptcy Court, District of New Jersey, for
an Order Vacating the Automatic Stay with respect to property known as 315 West Wildwood
Avenue, Wildwood, New Jersey 08260, to commence or continue its foreclosure action, by
reason of the failure of the Debtor to make regular monthly mortgage payments outside his/her
Chapter 13 Plan.
       PLEASE TAKE FURTHER NOTICE that if you wish to contest this motion, you must
file a written response with the Clerk of the Bankruptcy Court and serve a copy of the
responding papers upon the undersigned at least seven (7) days before the date of the hearing.
       PLEASE TAKE FURTHER NOTICE that the moving party avers that no brief is
necessary as the matter does not involve complex legal issues.
       PLEASE TAKE FURTHER NOTICE that the undersigned hereby waives oral argument
and relies upon the Certifications in support of this motion unless the matter is contested.

Date: October 24, 2019
                                                   McCABE, WEISBERG & CONWAY, LLC

                                                    /s/ Marisa M. Cohen
                                                   Marisa M. Cohen, Esquire
